IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                Docket Nos. 44809, 44810 & 44811

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 586
                                                )
       Plaintiff-Respondent,                    )   Filed: September 18, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
LEVI WESLEY COLE,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Cynthia K. C. Meyer, District Judge.

       Order revoking probation and judgments of conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Levi    Wesley    Cole    entered   an   Alford 1   plea   to   felony   domestic   battery,
I.C. § 18-903, -918(3)(c), (4). The district court sentenced Cole to a unified seven-year sentence,
with three years determinate, but after a period of retained jurisdiction, suspended the sentence.
Following the rider, Cole was placed on probation. Approximately four months later, Cole was
charged with felony attempted strangulation, I.C. § 18-923, felony domestic battery with
traumatic injury, I.C. §§ 18-903, 918 (3)(c), and misdemeanor assault, I.C. § 18-901. Next, Cole
was charged with three counts of intimidation of a witness, I.C. § 18-2604(c), and three counts of
violation of a no contact order, I.C. § 18-920(3). Pursuant to a plea agreement, Cole admitted

1
        See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                1
violating the terms of his probation in the first case and pled guilty to felony domestic violence
with traumatic injury, one count of intimidation of a witness, and one count of violation of a no
contact order. The district court revoked Cole’s probation and executed the underlying seven-
year sentence, with three years determinate. The district court imposed concurrent, unified
sentences of five years, with three years determinate, for intimidation of a witness and violation
of the no contact order. The district court imposed a unified ten-year sentence, with five years
determinate, for the domestic violence with traumatic injury to run concurrently. In sum, Cole
received an aggregate ten-year sentence, with five years determinate.          The district court
subsequently reduced Cole’s sentence to seven years, with three years determinate.
        It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under I.C.R. 35 to reduce the sentence. Beckett, 122 Idaho at 325, 834 P.2d at
327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). The court may also
order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-

                                                2
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Cole’s sentence without modification. Therefore, the order revoking probation and
directing execution of Cole’s previously suspended sentence is affirmed.




                                                 3